FIRST DIVISION
                                BARNES, P. J.,
                             GOBEIL and PIPKIN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                     March 15, 2021



In the Court of Appeals of Georgia
 A20A1716. ORTEGA v. TEMPLE et al.

      BARNES, Presiding Judge.

      Prosper Ortega, the noncustodial biological mother of A. U., filed a petition to

regain custody of her child. Ortega sought relief from a final consent order which had

placed physical and legal custody of A. U. with Ortega’s godparents, Leigh and Anita

Temple. Subsequently, the trial court entered a temporary order addressing, among

other things, issues regarding the child’s care and custody, which it later substituted

with an amended order, and also holding that the terms and provisions of the final

consent order would remain in full force and effect as to A. U.’s custody with the

Temples (the “temporary order”). The trial court also entered a separate order

addressing the standard that would govern the final hearing in which it concluded that

the Temples now had the prima facie right to custody as against Ortega, who had lost
the right to custody; and that Ortega could regain custody only upon showing by clear

and convincing evidence that she was currently a fit parent and that it was in the

child’s best interest that custody be changed (the “legal standard order”). The court

held that the standard of Durden v. Barron, 249 Ga. 686 (290 SE2d 923) (1982) –

under which the noncustodial biological parent has the burden to show by clear and

convincing evidence that she is a fit parent and that it is in the child’s best interest

that custody be changed – would apply in the final hearing. We granted Ortega’s

application for interlocutory review of the orders, and this appeal ensued. For the

reasons that follow, we reverse the trial court’s judgment in the legal standing order,

vacate the temporary custody order, and remand the case to the trial court for

consideration of Ortega’s petition under the proper legal standard and further

proceedings not inconsistent with this opinion.

      When reviewing a child-custody decision, this Court views the evidence

presented in the light most favorable to upholding the trial court’s order. Mitcham v.

Spry, 300 Ga. App. 386, 386 (685 SE2d 374) (2009). However, the question of

whether the trial court applied the correct legal standard is one of law, which this

Court reviews de novo. See Bonus Stores v. Hensley, 309 Ga. App. 129, 133 (2) (710

SE2d 201) (2011).

                                           2
        The relevant facts demonstrate that in 2016, seven days after she gave birth to

A. U., the child’s biological father severely beat Ortega, which resulted in substantial

and serious injuries to Ortega. The father was incarcerated as a result of the attack,

and remained incarcerated at the time the underlying petition was filed.

        Because Ortega could not care for her newborn son, the maternal grandmother,

filed a petition for custody of the child. On January 20, 2017, following a hearing, the

trial court issued a “final custody order” placing custody of A. U. with the

grandmother.1 The order indicated that Ortega and the father had agreed to the terms

regarding custody and visitation as incorporated in the order. Those terms included

that:

        [The grandmother] is granted sole legal and physical custody of the
        minor child [A. U.], with the following provisos:


        a. Petitioner [the grandmother] shall consult and discuss any major
        decisions for the minor child with Respondent [Ortega] before making
        such decisions; and,




        1
       The paternal grandparents were permitted to intervene in the action and were
granted visitation as agreed to by the parties, but “at a minimum” of no less that four
hours every other weekend.

                                           3
      b. Visitation between [Ortega] and the minor child shall be as agreed
      upon by her and [the grandmother], with the understanding that such
      agreement shall not be unreasonably withheld.


      The court ordered that the father have no visitation with the child, and required

him to pay monthly child support to the grandmother. The court did not require

Ortega to pay child support, “as she [was] in the home with [the grandmother] and

assisting with the child’s care.”

      Subsequently, the Temples filed a complaint to modify custody against Ortega,

the grandmother, and the father. On September 29, 2017, the trial court issued a

“Final Consent Order” (the “consent order”). The consent order provided that the

parties had “reached a full and final settlement of all issues arising from [the

Temples’] Complaint to Modify Custody,” and consented to the entry of the order.

The trial court ruled that “[the Temples] shall have sole legal and physical custody

of the minor child” and that “[v]isitation between [Ortega] and the minor child shall

be as agreed upon by [Ortega] and [the Temples],” with the understanding that

visitation “shall not be unreasonably withheld[.]” The trial court ruled the same

regarding visitation between the grandmother and the child. It found that Ortega had

no income and ordered the father alone to pay child support, payable to the Temples.


                                          4
The trial court stated that it had deviated from the child support guidelines and would

not require Ortega to pay child support because she was “disabled” and had

“disabilities.”

       In December 2018, seeking to regain custody of A. U., Ortega filed a petition

for temporary and permanent modification of custody. In the petition, Ortega claimed

that: (1) due to material changes in circumstances since the entry of the consent order

– specifically, Ortega’s significant strides in her recovery from her traumatic domestic

abuse experience and her substance addiction issues – it was now in A. U.’s best

interest that Ortega be granted sole custody and that the child be reunited with her,

his biological mother; and (2) the Temples had (a) tried to alienate A. U. from Ortega

with no concern for the irreparable damage they were doing to the child, and (b)

threatened the child’s welfare by abusing alcohol, using improper language in the

child’s presence, and neglecting the child’s hygiene. In opposing the petition, the

Temples responded that they were bonded with the child, and it would be detrimental

for the child to be removed from their home; and that due to her mental instability,

Ortega was not capable of providing a safe and stable home for the child.




                                           5
      At a subsequent December 2019 “compliance” hearing related to the petition

at which several witnesses testified,2 the parties first contested the standard to be

applied by the trial court in ruling on Ortega’s custody petition. The Temples argued

that in agreeing to the consent order, Ortega had entered into a voluntary contract

releasing all of her parental power to a third person under OCGA § 19-7-1 (b) (1), and

therefore the standard articulated in Durden should apply. The Temples asserted that

Ortega did not retain any real rights to visitation in the consent order.

      In response, Ortega argued that Durden did not apply, and instead the trial

court should apply the standard articulated in Lopez v. Olson, 314 Ga. App. 533 (724

SE2d 837) (2012). According to Ortega, Lopez required that prior to the entry of the

consent order, an evidentiary hearing should have been held, followed by a finding

that the she was unfit. She also argued that the consent order was intended to be

temporary, and that under the consent order, she had not fully released all of her

parental rights, but retained visitation. The trial court orally ruled that the standard



      2
         The trial court referenced an earlier hearing on the petition at which,
according to the trial court, the parties “voiced the opinion that they wanted some
time to see if they could talk and come to some sort of agreement about how things
might move forward.” The transcript of the hearing is not included with the record
on appeal, but its inclusion is not necessary for the disposition of this case.

                                           6
of Durden, not Lopez, applied, and subsequently entered the written legal standard

order.

         Regarding the legal standard it would apply in a final custody hearing, the trial

court concluded that because Durden applied, the Temples now had the prima facie

right to custody as against Ortega, who had lost the right to custody; and Ortega could

regain custody upon showing by clear and convincing evidence that she was currently

a fit parent and that it was in the child’s best interest that custody be changed. The

court reasoned that the consent order constituted clear and convincing evidence of a

voluntary contract by Ortega, pursuant to OCGA § 19-7-1 (b) (1), fully releasing her

parental rights to a third person, the Temples. The court explained that unlike the

prior order at issue in Lopez, under which the biological parent retained some custody

rights, here the consent order was a final order awarding sole permanent custody of

the child to the Temples. The court explained that the fact that the consent order

awarded Ortega visitation as agreed upon between her and the Temples did not mean

she retained any parental rights. The court certified its ruling for immediate review.

         The court also entered a temporary order which, among other things, granted

Ortega supervised visitation every other weekend,3 access to the child’s school and

         3
             The trial court directed that the grandmother supervise the visitations.

                                               7
medical records, and the opportunity to offer suggestions regarding A. U.’s

educational and medical care, with the stipulation that Ortega could not offer the

providers any “directives.” The order, however, gave the Temples sole decision

making authority over the child, and provided that the consent order would “remain

in full force and effect.”4

      1. Particularly in matters as sensitive and important as the custody of children,

this Court should ensure that the trial court has applied the proper legal framework.

In the Interest of A. S., 293 Ga. App. 710, 713-714 (2) (667 SE2d 701) (2008)

(“Where, as here, the trial judge acts as finder of fact, our duty is to make certain the

proper standard was utilized by the court”). See also Blackburn v. Blackburn, 249 Ga.

689, 693 (2) (292 SE2d 821) (1982) (“[T]he appropriate burden of proof in a given

type of case is shaped by the risk of error inherent in the truth-finding process.”)

(punctuation omitted.) Within this framework, this Court, as it must, consider that

“[p]arents have a constitutional right under the United States and Georgia

Constitutions to the care and custody of their children. This right to the custody and

      4
        The order further directed Ortega to, among other things, have periodic drug
and alcohol tests, attend individual and group counseling, abstain from alcohol and
drug use, use a real-time testing device to test for alcohol when parenting A. U., and
remain employed. All test results were to be reported to the Temples and the guardian
ad litem.

                                           8
control of one’s child is a fiercely guarded right that should be infringed upon only

under the most compelling circumstances.” (Citations and punctuation omitted.)

Clark v. Wade, 273 Ga. 587, 596-587 (IV) (544 SE2d 99) (2001). See Troxel v.

Granville, 530 U. S. 57, 65 (II) (120 SCt 2054, 147 LE2d 49) (2000) (“The liberty

interest at issue in this case — the interest of parents in the care, custody, and control

of their children — is perhaps the oldest of the fundamental liberty interests

recognized by this Court.”); Santosky v. Kramer, 455 U.S. 745, 769 (IV) (102 SCt

1388, 71 LE2d 599) (1982) (consistent with the Due Process Clause of the Fourteenth

Amendment, before a State may sever the rights of parents in their natural child, the

state must support its allegations “by at least clear and convincing evidence”). Guided

by this principle, we consider Ortega’s claims on appeal.

      2. On appeal, Ortega contends that the trial court erred in concluding that the

Durden standard applies to the court’s custody determination, and therefore

concluding that the Temples have the prima facie right to custody pursuant to OCGA

§ 19-7-1. She asserts that the standard in Lopez should apply because the consent

order did not constitute a permanent award of custody to the Temples, made after an

evidentiary hearing with specific findings by clear and convincing evidence of



                                            9
present parental unfitness. She further asserts that she did not release or lose all

parental power under the consent order.

      According to the Temples, Ortega permanently surrendered her parental rights

in the consent order and the trial court properly concluded that the Durden standard

applies. They argue that she permanently lost her parental rights under the provision

of OCGA § 19-7-1 (b) (1) which holds that a parent may voluntarily contract with a

third party to relinquish parental rights – which, they assert, Ortega did in the consent

order. Thus, the Temples maintain, they have a prima facie right to custody of A. U.

and the burden of proof shifts to Ortega for her to regain custody of the child.

      “In a contest between a parent and a third party over the custody of a child, the

first question to be determined is whether or not the parental control of the child has

been lost by the parent. Unless such parental control has been lost, the parent has a

prima facie right of custody.” Dornburg v. McKellar, 204 Ga. 189, 189 (48 SE2d

820) (1948). See In the Interest of M. F., 298 Ga. 138, 144-145 (780 SE2d 291)

(2015) (noting that “the presumption that children ordinarily belong in the care and

custody of their parents is not merely a presumption of the statutory and common law,

but it has roots in the fundamental constitutional rights of parents”; that “persons

faced with forced dissolution of their parental rights have a more critical need for

                                           10
procedural protections than do those resisting state intervention into ongoing family

affairs. When the State moves to destroy weakened familial bonds, it must provide

the parents with fundamentally fair procedures”; and that, “if the law did not afford

the now fit parent of a child . . . any opportunity at all to revisit the question of

[custody] and thereby regain some or all of his parental power, it would raise serious

constitutional questions.”) (citations and punctuation omitted). This prima facie right

to parental custody changes, however,

      [o]nce a third party has been awarded permanent custody of a child in
      a court proceeding to which a parent was a party[.] [In that context,] the
      roles of the parent and the third party reverse; that is, the third party now
      has the prima facie right to custody as against the parent who has lost
      the right to custody. The parent can regain custody upon showing by
      clear and convincing evidence his or her present fitness as a parent and
      that it is in the best interest of the child that custody be changed.
      Durden, 249 Ga. at 686 (2).


      a. OCGA § 19-7-1 (b) (1) provides in part that “[p]arental power shall be lost

by . . . [v]oluntary contract releasing the right to a third person.” See White v. Bryan,

236 Ga. 349, 350 (223 SE2d 710) (1976) (“A parent may lose the right to custody

only if one of the conditions specified in [OCGA § 19-7-1 (b)] is found to exist, or,

in exceptional cases, if the parent is found to be unfit.”) (citations omitted).

                                           11
      In its legal standard order, the trial court agreed with the Temples that the

consent order between Ortega and the Temples equated to “clear and convincing

evidence of a voluntary contract by [Ortega] releasing her parental rights to a third

person, namely [the Temples].” The trial court also concluded that the order awarded

permanent custody to the Temples and the fact that the parties agreed upon visitation

did not make it less so.

      To support a finding that a party permanently relinquished her parental rights

pursuant to a voluntary contract under OCGA § 19-7-1 (b) (1), “the evidence must

establish clear, definite, and unambiguous terms of such a contract.” Baskin v. Hale,

337 Ga. App. 420, 423 (1) (787 SE2d 785) (2016). In assessing whether a voluntary

contract was clear, definite and unambiguous, we determine whether there was an

“indication that when entering the . . . consent order, the superior court decided that

[the third party] would have a permanent ongoing custodial right in [the child and]

that such a custodial arrangement was in the child’s best interest.” Id. See also Clark

v. Wade, 273 Ga. 587, 590 (II) (544 SE2d 99) (2001) (“Under the parental rights

standard, a third party could gain custody in a dispute with a parent only by proving

by clear and convincing evidence that the parent had lost his or her parental power.



                                          12
A parent could lose parental power in one of these ways: voluntary contract [and

other ways not relevant here].”).

      In this case, Ortega did not permanently surrender her parental power or

custody rights to A. U. in the consent order. There is no indication from the consent

order that the trial court considered A. U.’s best interest, or that it determined that

custody would be permanently granted to the Temples. The consent order reflects

only that Ortega, the grandmother, and the Temples agreed to certain custodial terms

related to A. U. The consent order, by its terms, purported to modify the January 20

custody order between Ortega and the grandmother to give the Temples “sole legal

and physical custody” of A. U. The consent order also provided that Ortega and the

Temples would agree upon visitation and it would not be “unreasonably withheld,”

and changed the recipient of the child support payments from the grandmother to the

Temples. It is important to note that in the January 20 custody order, although the

grandmother was given physical and legal custody of A. U., the order directed that

the grandmother “consult and discuss any major decisions for [A. U.] with Ortega

before making such decisions.” Given this proviso, Ortega clearly retained significant

parental rights in the earlier custody order. Nor did the trial court make any findings

regarding the Ortega’s fitness or the best interest of A. U. See Clark, 273 Ga. at

                                          13
594-595 (III) (“Unlike the parental termination cases, third-party custody cases do not

sever the relationship between parent and child. Instead, the parent retains significant

rights, including the right to visitation and to obtain custody under changed

circumstances.”). See also Baskin, 337 Ga. App. at 423-424 (1) (no permanent

custodial right where “there is no indication that when entering the 2007 consent

order, the superior court decided that Hale would have a permanent ongoing custodial

right in A. W. or that such a custodial arrangement was in the child’s best interest. By

entering into the consent order, Baskin simply agreed that Hale was entitled to joint

custody of A. W., with liberal visitation, at that time. She did not bestow upon Hale

permanent custodial or parental rights in A. W. Thus, the record does not support the

trial court’s conclusion that Baskin voluntarily relinquished her parental power

pursuant to OCGA § 19-7-1 (b) (1)”).

      b. Moreover, the reversal of the presumption to a third party in Durden applies

“only to a permanent award which was made properly upon an evidentiary hearing

with specific findings” establishing parental unfitness by clear and convincing

evidence. Parton v. Haviland, 212 Ga. App. 835, 837 (4) (5) (442 SE2d 806) (1994).

See Blackburn, 249 at 692 (“where a third party sues the custodial parent to obtain

custody of a child and to terminate the parent’s custodial rights in the child, we have

                                          14
required a stricter standard. In such a case, the parent is entitled to custody of the

child unless the third party shows by ‘clear and convincing evidence’ that the parent

is unfit or otherwise not entitled to custody.”) (citation and emphasis omitted). There

is no evidence, nor do the parties contend, that an evidentiary hearing was made prior

to the entry of the consent order. Likewise, the consent order contains no findings

whatsoever regarding Ortega’s fitness, other than the court had deviated from child

support guidelines because Ortega was “disabled.” See Morgan v. Morgan, 349 Ga.

App. 886, 888 (2) (827 SE2d 73) (2019) (explaining that “[t]he Durden standard[,]

under which the roles of the parent and the third party reverse, applies where there

has been a permanent award of custody to the third party made pursuant to an

evidentiary hearing with specific findings by clear and convincing evidence of

present parental unfitness.”) (punctuation omitted.)

      Thus, given the absence of a permanent custody award which was entered upon

an evidentiary hearing establishing Ortega’s unfitness by clear and convincing

evidence, we do not agree with the trial court that the consent order established

“clear, definite, and unambiguous terms” of such a voluntary contract between Ortega

and the Temples pursuant to OCGA § 19-7-1 (b) (1) such that Ortega had

permanently relinquished all parental rights to A. U.

                                          15
      Accordingly, as there was no prior permanent custody award to the Temples,

the trial court erred in holding that the legal standard in Durden would apply to the

final custody determination, and as such the burden of proof does not shift to Ortega.

See Durden, 249 Ga. at 686 (2). See also Lopez, 314 Ga. App. at 539-540 (3)

(decided under the rebuttable presumption standard in favor of the parent as set forth

in OCGA § 19-7-1 (b.1),5 involving a custody dispute between the children’s

      5
       OCGA § 19-7-1 (b.1) provides:
      Notwithstanding subsections (a) and (b) of this Code section or any
      other law to the contrary, in any action involving the custody of a child
      between the parents or either parent and a third party limited to
      grandparent, great-grandparent, aunt, uncle, great aunt, great uncle,
      sibling, or adoptive parent, parental power may be lost by the parent,
      parents, or any other person if the court hearing the issue of custody, in
      the exercise of its sound discretion and taking into consideration all the
      circumstances of the case, determines that an award of custody to such
      third party is for the best interest of the child or children and will best
      promote their welfare and happiness. There shall be a rebuttable
      presumption that is in the best interest of the child or children for
      custody to be awarded to the parent or parents of such child or children,
      but this presumption may be overcome by a showing that an award of
      custody to such third party is in the best interest of the child or children.
      The sole issue for determination in any such case shall be what is in the
      best interest of the child or children.


                                           16
biological mother and grandparents, in which we concluded that mother had not lost

all parental powers in prior custody order and that “[t]he Durden standard applies

where there has been a permanent award of custody to the third party made pursuant

to an evidentiary hearing with specific findings by clear and convincing evidence of

present parental unfitness. Even assuming the [prior] court order could be construed

on its face as awarding permanent custody of the children to the [grandparents], there

was no evidentiary hearing and no finding by the court that [the mother] was an unfit

parent, nor does it appear that such a finding was waived by the parties while

represented by counsel.”) (citation and punctuation omitted; emphasis supplied).

      Thus, we reverse the trial court’s legal standard order with direction that the

prima facie right to parental custody has not shifted to the Temples, but remains with

Ortega, as the mother.

      3. Because it is unclear whether the trial court used the appropriate legal

standard in the temporary order, as amended, which the trial court entered pursuant

to Ortega’s petition, we vacate that order, and remand the case to the trial court for

further proceedings not inconsistent with this opinion.




                                         17
      Judgment reversed in part, vacated in part, and case remanded with direction.

Gobeil and Pipkin, JJ., concur.




                                        18